People v Hoedouglas (2021 NY Slip Op 01786)





People v Hoedouglas


2021 NY Slip Op 01786


Decided on March 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2017-03677
 (Ind. No. 759/16)

[*1]The People of the State of New York, respondent,
vShaheim Hoedouglas, appellant. Shaheim Hoedouglas, Moravia, NY, appellant pro se.


Timothy D. Sini, District Attorney, Riverhead, NY (Timothy P. Finnerty of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 20, 2020 (People v Hoedouglas, 183 AD3d 840), affirming a judgment of the County Court, Suffolk County, rendered March 7, 2017.  
ORDERED that the application is denied.  
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277). 
AUSTIN, J.P., HINDS-RADIX, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court